Name: Commission Regulation (EEC) No 510/93 of 5 March 1993 laying down detailed rules for implementation of the specific arrangements for the supply of sheepmeat and goatmeat sector products to the Azores and Madeira
 Type: Regulation
 Subject Matter: agricultural activity;  means of agricultural production;  regions of EU Member States;  trade
 Date Published: nan

 6. 3 . 93 No L 55/35Official Journal of the European Communities COMMISSION REGULATION (EEC) No 510/93 of 5 March 1993 laying down detailed rules for implementation of the specific arrangements for the supply of sheepmeat and goatmeat sector products to the Azores and Madeira lodging of certificate applications and for a period of reflection for their issue ; Whereas the operative event for conversion of the amount of the aid into national currency should be the day the application for the 'aid certificate' is lodged with the competent authorities at the place of destination pursuant , to Article 4 (7) of Regulation (EEC) No 1696/92, without prejudice to the possibility of the advance fixing provided for in Articles 8 to 12 of Commission Regulation (EEC) No 3819/92 of 18 December 1992 on detailed rules for determining and applying the agricultural conversion rates (6) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheepmeat and Goatmeat, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products ('), as amended by Regulation (EEC) No 3714/92 0, and in particular Article 10 thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), and in particular Article 12 thereof, Whereas pursuant to Article 4 of Regulation (EEC) No 1600/92, it is necessary to determine for the sheep ­ meat and goatmeat sector for each annual period of vali ­ dity, the number of pure-bred breeding sheep and goats originating in the Community which benefit from an aid with a view to developing the potential for production in the Azores and Madeira ; Whereas it is appropriate to fix the amount of aids referred to above for the supply to the Azores and Madeira of pure-bred breeding sheep and goats originating in the rest of the Community ; whereas these aids must be fixed taking into account in particular the costs of supply from the Community market, and the conditions due to the geographical situation of the Azores and Madeira ; Whereas common detailed rules for implementation of the arrangements for the supply of certain agricultural products to the Azores and Madeira were laid down by Commission Regulation (EEC) No 1 696/92 (4) ; as amended by Regulation (EEC) No 2132/92 Q ; whereas it is appropriate to lay down additional detailed rules in line with current commercial practice in the sheepmeat and goatmeat sector, in particular regarding the duration of the validity of aid certificates and the amount of securities ensuring operators' compliance with their obligations ; Whereas with a view to sound management of the supply scheme, provision should be made for a timetable for the Article 1 The aid provided for in Article 4 ( 1 ) (c) of Regulation (EEC) No 1600/92 for the supply to the Azores and Madeira of pure-bred breeding sheep and goats origina ­ ting in the Community as well as the number of animals which benefit from it shall be as fixed in the Annex. Article 2 The provisions of Regulation (EEC) No 1696/92 shall apply with the exception of Article 4 (5) thereof. Article 3 Portugal shall designate the competent authority for : (a) the issue of the 'aid certificate' provided for in Article 4 ( 1 ) of Regulation (EEC) No 1696/92, (b) the payment of the aid to the operators concerned. Article 4 1 . Applications for certificates shall be submitted to the competent authority during the first five working days of each month. An application for a certificate shall be admissible only if : (') OJ No L 173, 27. 6. 1992, p. 1 . 0 OJ No L 378, 23. 12. 1992, p. 23 . 0 OJ No L 387, 31 . 12. 1992, p. 1 . (4) OJ No L 179, 1 . 7. 1992, p . 6. 0 OJ No L 213, 29. 7. 1992, p. 25 . (6) OJ No L 387, 31 . 12. 1992, p. 17. No L 55/36 Official Journal of the European Communities 6. 3. 93 Notwithstanding Article 4 (5) of Regulation (EEC) No 1696/92 the rate to the applied for conversion into national currency of the amount of the aid shall be the agricultural conversion rate in force on the day on which the 'aid certificate' is submitted to the competent authori ­ ties at the place of destination. (a) it relates to no more than the maximum quantity of animals available published by Portugal prior to the opening of the time limit for the submission of appli ­ cation ; (b) before expiry of the period provided for the submis ­ sion of applications for certificates, proof has been provided that the party concerned has lodged a secu ­ rity of ECU 40 per animal. 2. The certificates shall be issued by the 10th working day of each month at the latest. Article 5 The aid certificates shall be valid for three months. Article 6 The aid provided for in Article 1 shall be paid in respect of the quantities actually supplied. Article 7 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 March 1993. For the Commission Rene STEICHEN Member of the Commission 6. 3. 93 Official Journal of the European Communities No L 55/37 ANNEX SECTION 1 Supply to the Azores of pure-bred breeding sheep and goats originating in die Community for each calendar year CN code Description Number of animals to be supplied Aid (ECU/head) 0104 10 10 Pure-bred breeding sheep (')  males 100 380  females 2 500 110 010420 10 Pure-bred breeding goats  males  females (') Inclusion in this sub-position is subject to the conditions laid down in Council Directive 89/361 /EEC of 30 May 1989 concerning pure-bred sheep and goats (OJ No L 153, 6 . 6. 1989, p. 30). SECTION 2 Supply to Madeira of pure-bred breeding sheep and goats originating in the Community for each calendar year CN code Description Number of animals to be supplied Aid (ECU/head) 01041010 Pure-bred breeding sheep (')  males 15 380  females 150 110 010420 10 Pure-bred breeding goats  males 5 380  females 50 110 (') Inclusion in this sub-position is subject to the conditions laid down in Council Directive 89/361 /EEC of 30 May 1989 concerning pure-bred sheep and goats (OJ No L 153, 6. 6. 1989, p. 30).